Hiuu, C. J., (dissenting.) Kessinger v. Wilson, 53, Ark. 4.00, decided that the five years statute of limitations in favor of purchasers at judicial sales did not apply to causes of action which did not' accrue until after five years from the sale, and as to such causes of action this statute had no application, and for the limitation of such actions some other statute should be looked to. The logic of that decision requires some other than the five years statute to be looked to to find the proper limitation of this action. At the time of sale the action had not accrued, and the case was then exactly like Kessinger v. Wilson. The statute in terms runs from the date of sale. If at the date of sale thé cause of action had not accrued, this particular statute could not apply. Six months after the sale this cause of action accrued by the widow abandoning her homestead right, and the limitation should run from that period, and which statute should apply? One dating from a sale when that sale had taken place six months prior thereto? The beginning point of limitation is the abandonment by the widow, and this decision takes that point, and fits it to a statute which names another point, the sale, as a starting point. To find the limitation in such cases, find the starting point, count out the time from the date of sale to this starting point, and the remainder is the period of limitation. In this case it is four years and a half. If the widow had abandoned her rights four years and a half after the sale, then the limitation would be six months. If too short to give an opportunity to bring the action, then the court says that this statute does not apply, and it will be treated like it did not accrue within the five years. Yet the Legislature intended five years to be the limitation, in all cases where this statute applied, and never contemplated the movable period, long or short, according to each case. The error of such construction is in substituting some other starting point than that named in the statute. The statute fixes the sale as the starting point; but it was ruled in Kessinger v. Wilson that in cases where said statute could not apply some other statute should be looked to to find the limitation, and that would be the case here. The court lets in the five years statute on the happening of a subsequent contingency, and puts it into operation from the prior date. I can not concur in this construction, and think this strange running of the five years statute should be avoided by sticking to the text of Kessinger v. Wilson, and1 holding that it did not apply, and looking to a statute which does apply from the happening of the contingency which puts it in motion, the seven-year statute.